In an action by a husband to annul a marriage on the ground of fraud, his wife interposed a counterclaim for separation. The appeal is from an interlocutory judgment entered after trial, annulling the marriage, granting custody of the two infant children to appellant, allowing $20 a week for the support of said children and providing rights of visitation to respondent, and from the decision on which such judgment was entered. Judgment modified on the law and the facts by adding thereto a provision that respondent shall give 24 to 48 hours’ notice to appellant at her home, by telephone or in writing, on each occasion that he intends to exercise his right of visitation. As so modified, judgment unanimously affirmed, without costs. Findings of fact insofar as they may be inconsistent herewith are reversed and new findings are made as indicated herein. In the circumstances of this case, appellant and the children should be spared the disturbance inherent in uncertainty as to whether or when respondent will exercise his rights of visitation under the judgment. Appeal *1016from decision dismissed. No appeal lies from a decision. (Smith v. D’Esposito, 249 App. Div. 649.) Present — Nolan, P. J., Beldock, Ughetta, Hallinan and Kleinfeld, JJ.